Title: From George Washington to Major General Thomas Mifflin, 18 March 1777
From: Washington, George
To: Mifflin, Thomas



Dear Sir,
Morristown March 18th 1777.

I very sincerely congratulate you upon your late promotion. The purport of this Letter is private. Your design in restraining the Waggon Master, from buying and selling Horses, I highly approve, because I am well assured, that a contrary practice would be introductory of a great deal of fraud, and imposition upon the public: But as it is more than probable that, in the course of service, many Horses will be so worn down as to render it beneficial to the public to have them sold, I should be glad, in that case, and no other, to come in as a common purchaser of a parcel of Mares, to the number of even fifty or an hundred.
I have many large Farms and am improving a great deal of Land into Meadow and Pasture, which cannot fail of being profited by a number of Brood Mares; the getting of which, may perhaps, come easier and readier, in this way, than any other. I again repeat, that it is upon the presumption the good of the service requires such Sales, that I mean to become (as another person) a purchaser: But could wish, nevertheless, that it might be done without any mention of my Name; well knowing that the most innocent and upright Actions are often misconstrued, & that it would not be surprising, if it should be said, that I was defrauding the public of these Mares by some collusion or other.
I should not care how low in flesh, or even crippled, they are, provided I could get them home; but I should not like to have them Old, and would prefer Bays, though I shall not object to any Colour. If such Sales are found necessary, you can, I dare say, easily manage the matter so, in my behalf, as to keep my name out of the Question. My best respects to Mrs Mifflin. With truth and sincerity, I am, Dr Sir, Your obt & Affectionate.

G. Washington.

